Citation Nr: 0207997	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an ear disorder other 
than hearing loss, claimed as Eustachian tube dysfunction and 
labyrinthitis with vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied a claim for service connection for Eustachian 
tube dysfunction and labyrinthitis with vertigo based on a 
finding that the claim was not well grounded.  That decision 
also determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for hearing loss, which was affirmed by 
the Board in a November 2000 decision.

In November 2000, the Board remanded the above issue to the 
RO for further development.  The case is now before the Board 
for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence of an ear disorder 
related to service.


CONCLUSION OF LAW

Eustachian tube dysfunction and labyrinthitis with vertigo 
ear disorder were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claim have been properly developed as service, VA and private 
medical records, and VA examination reports dated in March 
2001 and February 2002 have been associated with the claims 
file.  

With regard to the RO's compliance with the November 2000 
Board remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for an examination and to 
have the examiner specifically comment on the presence of any 
ear disorder, other than hearing loss, and to discuss whether 
or not any present ear disability was incurred in or 
aggravated during active service.  The February 2002 VA 
examiner commented that he could not substantiate the 
presence of an Eustachian tube dysfunction and that the 
veteran's history of acute labyrinthitis with vertigo 
appeared to have been an isolated incident, which occurred 
two or three years ago, had been resolved, and was unrelated 
to the veteran's otological history.

In compliance with the Board's November 2000 remand, the RO 
also asked the veteran to furnish the names and addresses of 
all health care providers who had treated him for the ear 
disorders under consideration and to sign authorizations for 
release of such information.  In January 2001, the veteran 
replied to the RO's December 2000 letter and submitted 
private treatment records from the Jackson Clinic, from W. F. 
F., M.D., and the Lexington Methodist Hospital.  Duplicate 
private treatment reports were submitted separately by the 
Family Physicians of Lexington, P.C. in response to the RO's 
request for treatment records.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
Board's November 2000 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the VA 
examination reports and private treatment reports, which 
evaluate the status of the veteran's health, are adequate for 
determining whether service connection is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by an October 1998 statement of the case (SOC) 
and an April 2002 supplemental statement of the case (SSOC), 
as the RO advised the veteran of what must be demonstrated to 
establish service connection and the notice and duty to 
assist provisions of the VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection even though the RO 
initially denied the claim as not well grounded.  This is so 
because the RO specifically notified him of the requirements 
needed for entitlement to service connection in an October 
1998 SOC and discussed his claim on the merits in an April 
2002 SSOC.  The RO notified the appellant that for service 
connection there must be evidence of a current disability, 
evidence of a disease or injury due to service, and evidence 
of a link between the disability and service.  Moreover, all 
of the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  Factual Background

Service medical records do not reveal any diagnosis of, or 
treatment for, an ear disorder in service.  They do show 
treatment for an upper respiratory infection and colds.  Both 
his service induction and separation examination reports 
reflect normal clinical findings for his ears and hearing.

At an April 1963 ear, nose and throat (ENT) VA consultation, 
the veteran reported one episode of infected ears requiring 
hospitalization while in the Army, but added that he had had 
no difficulty with infection since that time.  On 
examination, the veteran's ear canals and drums were normal.  
His nasal septum was in midline and mucosa was normal.  The 
impression was severe, bilateral perceptive deafness.

At a March 1969 VA ENT examination, the veteran reported a 
history of acoustic trauma due to exposure to a mine 
explosion.  No documented history of infection was present, 
although the veteran said that he had had drainage from his 
ears in the past.  On examination, the external ear canals 
were patent bilaterally.  The tympanic membranes were intact 
with mild retraction.  Rinne was positive bilaterally with 
the Weber referring toward the right side.  Nasopharyngeal 
and laryngeal examinations were incomplete because of the 
veteran's inability to cooperate even with anesthesia.  The 
neck was unremarkable and, on the basis of the examination 
and audiogram, the impression was bilateral sensory neural 
hearing loss, left being slightly greater than the right.

A March 1974 VA examination report reflects normal clinical 
findings for the veteran's head, face and neck.

A July 1998 record from the Lexington Methodist Hospital 
shows that the veteran complained of lightheadedness, 
presyncope and vertigo and was treated in the emergency room 
by Dr. W. F. F.  The diagnosis was presyncope with 
recommended follow-up at the Jackson Clinic.  

Treatment records from July to August 1998 from the Jackson 
Clinic show a submaximal treadmill exercise test was done on 
July 31, 1998, with inconclusive results.  A July 1998 
treatment record noted a history of peripheral vascular 
disease with staged bilateral femoral popliteal bypass grafts 
in the past, Type II diabetes mellitus on Glucotrol, 
hypertension on Clonidine in the past, and no history of 
stroke.  A head, eyes, ears, nose, and throat (HEENT) 
examination was normal.  The assessment was near syncope that 
could represent hypertensive or hypoglycemic episodes, mostly 
likely hypertensive based on the veteran's measured blood 
sugar levels.  In August 1998, the veteran was given various 
tests.  An Adenosine stress test with myocardial perfusion 
imaging using a rest cardiolite/stress cardiolite protocol 
reveals an appropriate hemodynamic response to intravenous 
Adenosine with no evidence of clinical or 
electrocardiographic abnormalities.  A duplex scan of the 
carotid system showed small areas of plaque formation within 
the common and internal carotid artery on the right.  Modest 
elevations of frequencies were seen to 128 centimeters per 
second, indicative of narrowing and/or tortuosity of less 
than 40 percent.  On the left there was plaque formation seen 
within the common carotid artery.  The internal carotid 
artery was tortuous with increased frequency to 150 
centimeters per second.  An echocardiogram (ECHO) revealed 
mild left ventricular hypertrophy with normal left ventricle 
systolic function.

An unsigned statement received in September 1998, and 
attributed to Dr. W. F. F., notes that the veteran was seen 
in the emergency room in July 1998 and that nothing was 
found; that he was referred for a presyncope examination at 
the Jackson Clinic, which was normal; and that the veteran 
was seen in Dr. W. F. F.'s office in September 1998 with the 
same conditions and was diagnosed with a severe inner ear 
infection, which could relate to ear damage in the Army in 
April 1951.  Diagnoses of vertigo, Eustachian tube 
dysfunction, and labyrinthitis were added at the bottom of 
the statement.

Treatment records from the Family Physicians of Lexington, 
P.C. show that Dr. W. F. F. treated the veteran with 
antibiotics for sinusitis and vertigo on September 15, 1998, 
and for bilateral otitis media, labyrinthitis, and Eustachian 
tube dysfunction on September 22, 1998.

In a September 22, 1998 signed statement, Dr. W. F. F. noted 
only that the veteran had Eustachian tube dysfunction and had 
had labyrinthitis and vertigo.

A March 2001 VA ear disease examination report reflects that 
the veteran did not have a significant history of otitis 
media, though it sounded like at one point while he was in 
the military that he described something like an externa 
otitis.  On examination, there were no deformities of the 
auricle, external canal or tympanic membranes.  The audiogram 
revealed a bilateral, severe to profound, sensorineural 
hearing loss with poor speed discrimination scores.  His 
tympanic membranes were normal.  The assessment was 
sensorineural hearing loss.  

At a February 2002 VA ear disease examination, the veteran 
reported exposure to noise and tympanic membrane perforation 
in the Army in the early 1950s.  The veteran attributed a lot 
of his ear problems to a land mine explosion and ear 
infections while in the Army.  He denied any previous ear 
surgeries or symptoms and signs of allergic rhinitis or 
sinusitis or fullness involving the ears.  With regard to 
vertigo, the veteran related that about two to three years 
ago he had an onset of vertigo with nausea and vomiting.  He 
went to the emergency room and was given what sounded like 
"antimedics" with eventual resolution of the attack.  The 
veteran reported that once in a while now he gets dizzy; 
however, the symptoms from that acute episode have not 
recurred.  On examination, the veteran's bilateral auricle 
and external ear canals appeared normal.  There was some 
telangiectasis on the auricle, which did not contribute to 
any obstruction of the external canal.  His tympanic 
membranes appeared to be thickened; however, there was no 
evidence of effusion and they did not appear to be retracted 
significantly.  The veteran was unable to perform Valsalva to 
mobilize his tympanic membrane during the examination.  His 
nares appeared normal with thin airways.  The veteran's oral 
cavity appeared normal without any mass or lesion.  The 
veteran did not have any nystagmus and extraocular movements 
were completely intact.  The remainder of the cranial nerves 
was within normal limits.  The assessment included a history 
of acute labyrinthitis with vertigo which episode did not 
appear to be related to his previous otologic history.  
Instead, the examiner opined that it appeared to have been an 
isolated incident occurring two to three years ago, which 
resolved.  The examiner noted that a previous audiogram 
showed type A tympanograms on both sides with the left side 
being somewhat shallow and a history of tympanic membrane 
perforation, which may have contributed to the veteran's 
complaints of Eustachian tube dysfunction; however, 
Eustachian tube dysfunction was not able to be substantiated 
during the examination. 

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110  
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).
Based upon the evidence of record, the Board finds 
entitlement to service connection for an ear disorder other 
than hearing loss, claimed as Eustachian tube dysfunction and 
labyrinthitis with vertigo, is not warranted.  The veteran 
has no current medical diagnosis of an ear disorder.  Thus, 
he fails to satisfy the first element of a claim, that is, a 
current disability, and his claim for service connection 
fails.  See Boyer, 210 F.3d at 1353.  

Even assuming that the veteran has an ear disorder, there is 
no competent medical evidence linking a claimed ear disorder 
to an alleged in-service land mine explosion or claimed ear 
infections.  In this regard, the Board observes that, 
although the service medical records show that the veteran 
was treated for an upper respiratory infection and colds, no 
residuals were noted on his separation examination.  No 
Eustachian tube dysfunction or labyrinthitis with vertigo was 
complained of, or found on, VA ENT consult or examinations 
performed in April 1963, March 1969 or March 1974.  The 
February 2002 VA examiner specifically noted the veteran had 
a history of acute labyrinthitis with vertigo, but that 
episode did not appear to be related to his previous otologic 
history.  Instead, the examiner opined that it appeared to 
have been an isolated incident occurring two to three years 
ago, which resolved.  The examiner also stated that a 
previous audiogram showed type A tympanograms on both sides 
with the left side being somewhat shallow and a history of 
tympanic membrane perforation, which may have contributed to 
the veteran's complaints of Eustachian tube dysfunction; 
however, Eustachian tube dysfunction was not able to be 
substantiated during the February 2002 examination. 

There also is no competent private medical evidence linking 
these episodes more than forty-five years after military 
discharge to service.  The unsigned statement received in 
September 1998 and attributed to Dr. W. F. F. is not 
competent medical evidence.  This is particularly so in light 
of a September 22, 1998 signed statement from Dr. W. F. F., 
in which he noted that the veteran had Eustachian tube 
dysfunction and had had labyrinthitis and vertigo, but gave 
no opinion linking these disorders to service.  Private 
treatment records confirm that the veteran was treated for an 
episode of dizziness in July 1998 and with antibiotics for 
sinusitis and vertigo and for bilateral otitis media, 
labyrinthitis, and Eustachian tube dysfunction in September 
1998.  Treatment records from the Jackson Clinic reveal a 
history of peripheral vascular disease with staged bilateral 
femoral popliteal bypass grafts in the past, Type II diabetes 
mellitus on Glucotrol, and hypertension on Clonidine.  A July 
1998 HEENT examination was normal.  The assessment was near 
syncope that could represent hypertensive or hypoglycemic 
episodes, mostly likely hypertensive based on the veteran's 
blood sugar levels.  Based on the above, the veteran's 
claimed Eustachian tube dysfunction and labyrinthitis with 
vertigo appear to have been acute in nature and related to 
either the veteran's hypertension or transitory episodes of 
sinusitis and/or otitis media, now resolved.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, the veteran's 
statements do not establish the required evidence needed, and 
the claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).


ORDER

Entitlement to service connection for an ear disorder other 
than hearing loss, claimed as Eustachian tube dysfunction and 
labyrinthitis with vertigo, is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

